 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of September 12,
2006, by and between Aether Holdings, Inc., a Delaware corporation (the
“Company”), and David B. Meister (the “Executive”), each a “Party” and
collectively the “Parties.” Unless otherwise indicated, capitalized terms used
herein are defined in Section 2.1.
     WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an employment agreement with the
Executive and the Executive is willing to serve as an employee of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, including the Option Grant, as defined below, it is agreed by and
between the Executive and the Company as follows:
ARTICLE I
EMPLOYMENT TERMS
     1.1 Employment. The Company will employ the Executive, and the Executive
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the date hereof (the “Effective
Date”) and ending as provided in Section 1.4(a) hereof (the “Employment
Period”).
     1.2 Position and Duties.
     (a) Generally. The Executive shall serve as the Senior Vice President,
Chief Financial Officer and Treasurer of the Company and, in such capacity shall
perform such duties as are set forth in the By-Laws of the Company and as are
customarily performed by an officer with similar title and responsibilities of a
public company of a similar size and shall have such power and authority as
shall reasonably be required to enable him to perform his duties hereunder;
provided, however, that in exercising such power and authority and performing
such duties, he shall at all times be subject to the authority, control and
direction of the Chief Operating Officer, the Chief Executive Officer and
ultimately the Board of Directors of the Company.
     (b) Duties and Responsibilities. The Executive shall report to the Chief
Operating Officer and the Chief Executive Officer of the Company and shall
devote his full business time and attention to the business and affairs of the
Company and its Subsidiaries. The Executive shall perform his duties and
responsibilities in a diligent, trustworthy, businesslike and efficient manner.
The Executive shall not engage in any other business activities that could
reasonably be expected to conflict with the Executive’s duties, responsibilities
and obligations hereunder. During the Employment Period, the Executive shall
promptly bring to the Company or its Subsidiaries, as applicable, all investment
or business opportunities relating to the Business of which the Executive
becomes aware.
     (c) The Executive shall not engage in any other business activities that
could reasonably be expected to conflict with the Executive’s duties,
responsibilities and obligations hereunder.

 



--------------------------------------------------------------------------------



 



     (d) Principal Office. The principal place of performance by the Executive
of his duties hereunder shall be the Company’s principal executive offices in
New York, New York, although the Executive may be required to travel outside of
the area where the Company’s principal executive offices are located in
connection with the business of the Company.
     1.3 Compensation.
     (a) Base Salary. The Executive’s base salary shall be $225,000.00 per annum
(the “Base Salary”). The Base Salary payable for Fiscal Year 2006 shall be pro
rated based on the number of days from and including the Effective Date through
and including December 31, 2006. The Base Salary will be payable to the
Executive by the Company in regular installments in accordance with the
Company’s general payroll practices. The Executive shall receive such increases
(but not decreases) in his Base Salary as the Board, or the compensation
committee of the Board, may approve in its sole discretion from time to time;
provided that the Executive’s Base Salary will be reviewed for potential upward
adjustment not less often than annually.
     (b) Annual Bonus. Executive will be eligible to receive a performance-based
bonus calculated as a percentage of the Bonus Pool, as determined by the Chief
Executive Officer, based on achieving annual performance goals that may be
recommended by the Chief Executive Officer, all of which shall be subject to
review and confirmation by the Company’s compensation committee or Board of
Directors to the extent required under applicable securities laws and the Nasdaq
listed company requirements.
     (c) Withholding. All payments made under this Agreement (including Base
Salary, bonus payments, and other amounts) shall be subject to withholding for
income taxes, payroll taxes and other legally required deductions.
     (d) Expenses. The Company will reimburse the Executive for all reasonable
expenses incurred by him in the course of performing his duties under this
Agreement that are consistent with the Company’s policies in effect at that time
with respect to travel, entertainment and other business expenses, subject to
the Company’s requirements with respect to reporting and documentation of such
expenses.
     (e) Vacation; Holiday Pay and Sick Leave. The Executive shall be entitled
to four (4) weeks’ paid vacation in each calendar year, which if not taken
during any year may be carried forward to any subsequent year. Executive shall
receive holiday pay and paid sick leave as provided to other executive employees
of the Company.
     (f) Additional Benefits. During the Employment Period, the Executive shall
be entitled to participate (for himself and, as applicable, his dependents) in
the group medical, life, 401(k) and other insurance programs, employee benefit
plans and perquisites which may be adopted by the Board, or the compensation
committee of the Board, from time to time, for participation by the Company’s
senior management or executives, as well as dental, life and disability
insurance coverage, with payment of, or reimbursement for, such insurance
premiums by the Company, subject to, in all cases, the terms and conditions
established by the Board with respect to such plans (collectively, the
“Benefits”); provided, however, that the Board, in its reasonable discretion,
may revise the terms of any Benefits so long as such revision does not have a
disproportionately negative impact on the Executive vis-à-vis other Company
employees, to the extent applicable.

2



--------------------------------------------------------------------------------



 



     (g) Indemnification. The Executive shall be entitled to indemnification by
the Company in the same circumstances and to the same extent as the other
executive officers and directors of the Company, which indemnification shall in
no event be less favorable to the Executive than the fullest scope of
indemnification permitted by applicable Delaware law (or any such greater scope
of indemnification provided by agreement or by the terms of the Company’s
Certificate of Incorporation or By-Laws to any executive officer or director of
the Company).
     (h) Stock Options. The Executive shall be granted options to purchase a
total of 200,000 shares of the Company’s common stock (the “Option Grant”), on
the Effective Date. These Stock Options shall have an exercise price equal to
the fair market value of the Company’s common stock on the date of grant, and a
10-year term. The Stock Options shall be granted pursuant to and be subject to
the terms of the Plan and customary grant agreements. The Stock Options shall
vest and become exercisable in equal tranches on the first, second and third
anniversaries of the Effective Date, subject to the Executive’s continued
employment with the Company on each vesting date, and further subject to
accelerated vesting under the Plan, the grant agreement and the terms of this
Agreement; provided that in the event of the Executive’s termination by the
Company without Cause, the Executive’s resignation with Good Reason or upon a
Change of Control (as defined below), the Executive shall immediately be fully
vested in all of the Stock Options. Except as provided in the preceding
sentence, any unvested options shall be forfeited upon termination of this
Agreement, and any options that are vested but unexercised upon termination
shall be subject to the terms and conditions of the Plan or, if applicable, the
last sentence of Section 1.4(c) hereof. In the event that the Company elects
from time to time during the Employment Period to award to its senior management
or executives, generally, options to purchase shares of the Company’s stock
pursuant to any stock option plan or similar program, the Executive shall be
entitled to participate in any such stock option plan or similar program on a
basis consistent with the participation of other senior management or executives
of the Company.
     1.4 Term and Termination.
     (a) Duration. The Employment Period shall commence on the Effective Date
and the initial term shall terminate three (3) years from the Effective Date
(the “Term”), unless earlier terminated by the Company or the Executive as set
forth in this Section 1.4. The Term shall renew automatically for one-year
periods, unless either party gives the other party written notice of its
intention not to renew the Agreement no later than 90 days prior to the
expiration of the then current Term. The Employment Period shall be terminated
prior to the then-applicable expiration of the Term upon the first to occur of
(i) termination of the Executive’s employment by the Company for Cause,
(ii) termination of the Executive’s employment by the Company without Cause,
(iii) the Executive’s resignation with Good Reason, (iv) the Executive’s
resignation other than for Good Reason, or (v) the Executive’s death or
Disability. The Executive shall not terminate the Employment Period, with or
without Good Reason, unless he gives the Company written notice that he intends
to terminate the Employment Period at least 90 days prior to the Executive’s
proposed Termination Date. As a condition to Executive receiving any payments or
benefits under Section 1.4(b) or Section 1.4(c), the Executive shall execute and
deliver to the Company the General Release in the form attached hereto as
Exhibit A.

3



--------------------------------------------------------------------------------



 



     (b) Severance Upon Termination Without Cause, Upon Resignation by the
Executive For Good Reason or Failure to Renew Term. If the Employment Period is
terminated by the Company without Cause or if the Executive resigns for Good
Reason, or if the Company fails to renew the Term (in which case termination of
the Executive’s employment shall be effective at the expiration of the
then-current Term), then the Executive will be entitled to receive (1) any
unpaid Base Salary through and including the date of termination or resignation
and any other amounts, including any declared but unpaid Annual Bonus, or other
entitlements then due and owing to the Executive as of the Termination Date;
(2) an amount equal to the Executive’s Base Salary (at the rate in effect on the
date the Executive’s employment is terminated) for a 12-month period following
the Executive’s termination of employment as described in this Section 1.4(b),
payable in (A) substantially equal installments over the lesser of (i) a
six-month period immediately following such termination, or (ii) such shorter
period that is the longest period permissible in order for the payments not to
be considered “nonqualified deferred compensation” under Section 409A of the
Code or any regulations, rulings or other regulatory guidance issued thereunder,
or, if such payment terms would not satisfy the requirements of Section 409A of
the Code and the regulations, rulings and other regulatory guidance issued
thereunder, or (B) a lump sum on the date that is six months following the
Executive’s “separation from service” (within the meaning of Section 409A of the
Code) occurring in connection with such termination and (3) continue to
participate in the Company’s group medical plan on the same basis as he
previously participated or receive payment of, or reimbursement for, COBRA
premiums (or, if COBRA coverage is not available, reimbursement of premiums paid
for other medical insurance in an amount not to exceed the COBRA premium) for a
one-year period following the Executive’s termination of employment; provided
that if the Executive is provided with health insurance coverage by a successor
employer, any such coverage by the Company shall cease (each of (1), (2) and
(3) referred to as the “Severance Payment”). The Executive also shall be
entitled to receive payment for all reimbursable expenses or other entitlements
then due and owing to the Executive as of the Termination Date. If the Executive
breaches his obligations under Section 1.6, 1.7, 1.8 or 1.9 of this Agreement,
the Company’s obligation to make any Severance Payments and provide any Benefits
shall cease as of the date of such breach; provided, that if the Executive cures
such breach within 10 days of receiving written notice from the Company of such
breach (which notice the Company shall provide promptly to the Executive after
learning of such breach), the Company shall promptly pay all Severance Payments
not made during such period of dispute and resume making Severance Payments and
providing Benefits promptly following such cure.
     (c) Severance upon a Change of Control. Anything contained herein to the
contrary notwithstanding, in the event the Executive’s employment hereunder is
terminated within twelve (12) months following a Change of Control (as defined
in the Plan) by the Company without Cause or by the Executive with Good Reason,
the Executive shall be entitled to receive the Severance Payment as described in
sub-section (b) above; provided, however, that in lieu of the calculation
contained in Section 1.4(b)(2), Executive shall be entitled to receive an amount
equal to $100 less than two times the sum of (i) the Executive’s Base Salary (at
the rate in effect on the date of termination) and (ii) the annual bonus paid to
Executive 1.3(b) in the year prior to such Change of Control, if any; provided,
however, that if such lump sum severance payment, either

4



--------------------------------------------------------------------------------



 



alone or together with other payments or benefits, either cash or non-cash, that
the Executive has the right to receive from the Company, including, but not
limited to, accelerated vesting or payment of any deferred compensation,
options, stock appreciation rights or any benefits payable to the Executive
under any plan for the benefit of employees, would constitute an “excess
parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986), then such lump sum severance payment or other benefit shall be reduced to
the largest amount that will not result in receipt by the Executive of an
“excess parachute payment.” The determination of the amount of the payment
described in this subsection shall be made by the Company’s independent auditors
at the sole expense of the Company. For purposes of clarification the value of
any options described above will be determined by the Company’s independent
auditors using a Black-Scholes valuation methodology. If within twelve
(12) months after the occurrence of a Change of Control, the Company shall
terminate the Executive’s employment without Cause or the Executive terminates
his employment with Good Reason, then notwithstanding the vesting and
exercisability schedule in any stock option or other grant agreement between the
Company and the Executive, all unvested stock options, shares of restricted
stock and other equity awards granted by the Company to the Executive pursuant
to any such agreement shall immediately vest, and all such stock options shall
become exercisable and shall remain exercisable for the lesser of 180 days after
the effective date of termination of the Executive’s employment or the remaining
term of the applicable option.
     (d) Death and Disability. In the event of the Company terminates this
Agreement due to the death of the Executive, the Company shall pay the Executive
his Base Salary through the date of termination, at the rate then in effect, and
all expenses or accrued Benefits arising prior to such termination which are
payable to the Executive pursuant to this Agreement through the date of
termination. Any other rights and benefits the Executive may have under employee
benefit plans and programs of the Company generally in the event of the
Executive’s Disability shall be determined in accordance with the terms of such
plans and programs. In the event of Executive’s death, any rights and benefits
that the Executive’s estate or any other person may have under employee benefit
plans and programs of the Company generally in the event of the Executive’s
death shall be determined in accordance with the terms of such plans and
programs.
     (e) Salary and Other Payments Through Termination. If the Executive’s
employment with the Company is terminated during the Term (i) by the Company for
Cause or (ii) by the Executive other than for Good Reason, the Executive will be
entitled to receive his Base Salary through the Termination Date, but will not
be entitled to receive any Severance Payments or Benefits after the Termination
Date. The Executive shall be entitled to receive payment for all reimbursable
expenses or other entitlements then due and owing to the Executive as of the
Termination Date.
     (f) Other Rights. Except as set forth in this Section 1.4, all of the
Executive’s rights to receive Base Salary, Benefits and annual bonuses hereunder
(if any) which accrue or become payable after the termination of the Employment
Period shall cease upon such termination.
     (g) Continuing Benefits. Notwithstanding Section 1.4(f), termination
pursuant to this Section 1.4 shall not modify or affect in any way whatsoever
any vested right of the Executive to benefits payable under any retirement or
pension plan or under any other employee benefit plan of the Company, and all
such benefits shall continue, in accordance with, and subject to, the terms and
conditions of such plans, to be payable in full to, or on account of, the
Executive after such termination.

5



--------------------------------------------------------------------------------



 



     (h) No Duty of Mitigation. The Executive shall not be required to mitigate
the amount of any payment provided for in this Article I by seeking other
employment or otherwise.
     1.5 Confidential Information.
     (a) The Executive shall not disclose or, directly or indirectly, use at any
time, during the Employment Period or thereafter, any Confidential Information
(as defined below) of which the Executive is or becomes aware, whether or not
such information is developed by him, alone or with others, except to the extent
that (i) such disclosure or use is required by the Executive’s performance of
the duties assigned to the Executive by the Board, (ii) the Executive is
required by subpoena or similar process to disclose or discuss any Confidential
Information, provided, that in such case, the Executive shall promptly inform
the Company in writing of such event, shall cooperate with the Company in
attempting to obtain a protective order or to otherwise limit or restrict such
disclosure to the greatest extent possible, and shall disclose only that portion
of the Confidential Information as is strictly required, or (iii) such
Confidential Information is or becomes generally known to and available for use
by the public, other than as a result of any action or inaction directly or
indirectly by the Executive. At the Company’s expense, the Executive shall take
all appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive
acknowledges that the Confidential Information obtained by him during the course
of his employment with the Company is the sole and exclusive property of the
Company and its Subsidiaries, as applicable.
     (b) The Executive understands that the Company and its Subsidiaries will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the part of the Company and its Subsidiaries
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the Employment Period and in the period
specified in such confidentiality agreements, and without in any way limiting
the provisions of Section 1.5(a) above, the Executive will hold Third Party
Information in confidence, consistent with the obligations applicable to
Confidential Information of the Company generally, and will not disclose to
anyone (other than personnel and agents of the Company or its Subsidiaries who
need to know such information in connection with their work for the Company or
its Subsidiaries) or use, except in connection with his work for the Company or
its Subsidiaries, Third Party Information unless expressly authorized by the
Board in writing.
     (c) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is related in any
way to the actual or anticipated business of the Company, its Subsidiaries, its
Affiliates or any of their respective predecessors in interest, including but
not limited to (i) business development, growth and other strategic business
plans, (ii) properties available for acquisition, financing development or sale,
(iii) accounting and business methods, (iv) services or products and the
marketing of such services and products, (v) fees, costs and pricing structures,
(vi) designs, (vii) analysis, (viii) drawings, photographs and reports,
(ix) computer software, including operating systems, applications and program
listings, (x) flow charts, manuals and documentation, (xi) data bases,
(xii) inventions, devices, new developments, methods and processes, whether
patentable or

6



--------------------------------------------------------------------------------



 



unpatentable and whether or not reduced to practice, (xiii) copyrightable works,
(xiv) all technology and trade secrets, (xv) confidential terms of material
agreements and customer relationships, and (xvi) all similar and related
information in whatever form or medium. Confidential Information shall not
include any information that has become generally available to the public prior
to the date the Executive proposes to disclose or use such information or
general know-how of the Executive.
     1.6 Inventions and Patents. Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, products,
methods, processes, techniques, programs, designs, analyses, drawings, reports,
patents, copyrightable works and mask works (whether or not including any
Confidential Information) and all issuances, registrations or applications
related thereto, all other proprietary information or intellectual property and
all similar or related information (whether or not patentable) conceived,
developed, contributed to, made, or reduced to practice by Executive (either
alone or with others) while employed by Company or any of its Subsidiaries or
Affiliates or any of their respective predecessors in interest (including prior
to the date of this Agreement) or using the materials, facilities or resources
of the Company or any of its Subsidiaries or Affiliates or any of their
respective predecessors in interest (collectively, “Company Works”) is the sole
and exclusive property of the Company and its Subsidiaries. Executive hereby
assigns all right, title and interest in and to all Company Works to the Company
and its Subsidiaries and waives any moral rights he may have therein, without
further obligation or consideration. Any copyrightable work prepared in whole or
in part by the Executive will be deemed “a work made for hire” under Section
201(b) of the 1976 Copyright Act, and the Company and its Subsidiaries shall own
all of the rights comprised in the copyright therein. The Executive shall
promptly and fully disclose in writing all Company Works to the Company and
shall cooperate with the Company and its Subsidiaries to protect, maintain and
enforce the Company’s and its Subsidiaries’ interests in and rights to such
Company Works (including, without limitation, providing reasonable assistance in
securing patent protection and copyright registrations and executing all
affidavits, assignments, powers-of-attorney and other documents as reasonably
requested by the Company, whether such requests occur prior to or after
termination of the Executive’s employment with the Company).
     1.7 Delivery of Materials Upon Termination of Employment. As requested by
the Company from time to time and in any event upon the termination of the
Executive’s employment with the Company , the Executive shall promptly deliver
to the Company, or at the Company’s election destroy, all copies and
embodiments, in whatever form or medium, of all Confidential Information,
Company Works and other property and assets of the Company and its Subsidiaries
in the Executive’s possession or within his control (including, but not limited
to, office keys, access cards, written records, notes, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes computers and handheld devices (including all software, files
and documents thereon) and any other materials containing any Confidential
Information or Company Works) irrespective of the location or form of such
material and, if requested by the Company, shall provide the Company with
written confirmation that all such materials have been delivered to the Company
or destroyed, as applicable.

7



--------------------------------------------------------------------------------



 



     1.8 Non-Compete and Non-Solicitation Covenants.
     (a) The Executive acknowledges and agrees that the Executive’s services to
the Company and its Subsidiaries are unique in nature and that the Company and
its Subsidiaries would be irreparably damaged if the Executive were to provide
similar services to any Person competing with the Company and its Subsidiaries
or engaged in the Business. The Executive further acknowledges that, in the
course of his employment with the Company, he will become familiar with the
Company’s and its Subsidiaries’ trade secrets and with other Confidential
Information. During the Noncompete Period, he shall not, directly or indirectly,
whether for himself or for any other Person, permit his name to be used by or
participate in any business or enterprise (including, without limitation, any
division, group or franchise of a larger organization) that engages or proposes
to engage in the Business in the Restricted Territories, other than the Company
and its Subsidiaries or except as otherwise directed or authorized by the Board.
For purposes of this Agreement, the term “participate in” shall include, without
limitation, having any direct or indirect interest in any Person, whether as a
sole proprietor, owner, stockholder, partner, member, joint venturer, creditor
or otherwise, or rendering any direct or indirect service or assistance to any
Person (whether as a director, officer, supervisor, employee, agent, consultant
or otherwise). Nothing herein will prohibit the Executive from mere passive
ownership of not more than five percent (5%) of the outstanding stock of any
class of a publicly held corporation whose stock is traded on a national
securities exchange or in the over-the-counter market. As used herein, the
phrase “mere passive ownership” shall include voting or otherwise granting any
consents or approvals required to be obtained from such Person as an owner of
stock or other ownership interests in any entity pursuant to the charter or
other organizational documents of such entity, but shall not include, without
limitation, any involvement in the day-to-day operations of such entity.
     (b) During the Nonsolicitation Period, the Executive will not directly, or
indirectly through another Person, solicit, induce or attempt to induce any
customer, supplier, licensee, or other business relation of the Company or any
of its Subsidiaries to cease doing business with the Company or any of its
Subsidiaries, or solicit, induce or attempt to induce any person who is, or was
during the then-most recent 12-month period, a corporate officer, general
manager or other employee of the Company or any of its Subsidiaries to terminate
such employee’s employment with the Company or any of its Subsidiaries, or hire
any such person unless such person’s employment was terminated by the Company or
any of its Subsidiaries, or in any way interfere with the relationship between
any such customer, supplier, licensee, employee or business relation and the
Company or any of its Subsidiaries. The Executive acknowledges and agrees that
the Company and its Subsidiaries would be irreparably damaged if the Executive
were to breach any of the provisions contained in this Section 1.8(b).
     (c) Executive acknowledges that this Agreement, and specifically, this
Section 1.8, does not preclude Executive from earning a livelihood, nor does it
unreasonably impose limitations on Executive’s ability to earn a living. In
addition, Executive agrees and acknowledges that the potential harm to the
Company of its non-enforcement outweighs any harm to Executive of its
enforcement by injunction or otherwise.
     1.9 Enforcement. If, at the time of enforcement of Section 1.5, 1.6, 1.7,
1.8 or 1.10, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing,

8



--------------------------------------------------------------------------------



 



the Parties agree that, to the extent permitted by applicable law, the maximum
period, scope or geographical area reasonable under such circumstances will be
substituted for the Noncompete Period, scope or area. Because the Executive’s
services are unique and because the Executive has access to Confidential
Information and Company Works, the Parties agree that money damages would be an
inadequate remedy for any breach of Section 1.5, 1.6, 1.7, 1.8 or 1.10.
Therefore, in the event of a breach or threatened breach of Section 1.5, 1.6,
1.7, 1.8 or 1.10, the Company or any of its Subsidiaries or any of their
respective successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security). The Parties hereby acknowledge and agree that (a) performance
of the services of the Executive hereunder may occur in jurisdictions other than
the jurisdiction whose law the Parties have agreed shall govern the
construction, validity and interpretation of this Agreement, (b) the law of the
State of New York shall govern construction, validity and interpretation of this
Agreement to the fullest extent possible, and (c) Section 1.5, 1.6, 1.7, 1.8 or
1.10 shall restrict the Executive only to the extent permitted by applicable
law.
     1.10 Survival. Sections 1.5, 1.6, 1.7 and 1.8 and 1.10 will survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.
     1.11 Consideration. The Executive hereby agrees and acknowledges that the
Option Grant constitutes good and valuable consideration for the covenant and
obligations incurred by Executive pursuant to Section 1.8.
ARTICLE III
DEFINED TERMS
     2.1 Definitions. For purposes of this Agreement, the following terms will
have the following meanings:
          “Bonus Pool” means, with respect to any Fiscal Year, an amount equal
to 5.0% of the annual net income of Company for such Fiscal year, as reported by
Company in its audited annual financial statements.
          “Business” means the business of (i) acquiring or licensing, for sale,
licensing or sublicensing (or other commercial exploitation) intellectual
property including trademarks and service marks, (ii) providing, structuring or
assisting others in providing or obtaining whole company or asset-backed
securitization financings involving intellectual property and (iii) activities
related or ancillary to, or that support, any of the foregoing.
          “Cause” means with respect to the Executive, the occurrence of one or
more of the following: (i) indictment of a felony involving moral turpitude,
misappropriation of Company property, embezzlement of Company funds, violation
of the securities laws or dishonesty, (ii) persistent and repeated refusal to
comply with no less than three written directives of the Board with respect to
an item that the Board deems material to the business, prospects and/or
operations of the Company or requiring the Executive, in his reasonable
judgment, after consultation with counsel, to act in a manner inconsistent with
his fiduciary

9



--------------------------------------------------------------------------------



 



obligations; (iii) reporting to work under the influence of alcohol or illegal
drugs, or the use of illegal drugs (whether or not at the workplace), or (iv)
any willful breach of Section 1.6, 1.7, 1.8 or 1.9 of this Agreement.
Notwithstanding the foregoing, termination by the Company for Cause (other than
pursuant to clause (i) above) shall not be effective until and unless
(i) Executive fails to cure such alleged act or circumstance within 30 days of
receipt of notice thereof, to the satisfaction of the Board in the exercise of
its reasonable judgment (or, if within such 30-day period the Executive
commences and proceeds to take all reasonable actions to effect such cure,
within such reasonable additional time period (no longer than 60 days) as may be
necessary), and (ii) notice of intention to terminate for Cause has been given
by the Company within sixty (60) days after the Board learns of the act, failure
or event constituting “Cause,” and (iii) the Board has voted (at a meeting of
the Board duly called and held as to which termination of Executive is an agenda
item) by a vote of at least a two-thirds of the members of the Board (other than
Executive) to terminate Executive for Cause after Executive has been given
notice of the particular acts or circumstances which are the basis for the
termination for Cause and has been afforded an opportunity to appear with
counsel and present his positions at such meeting and to present his case
thereat, and (iv) the Board has given notice of termination to Executive within
five days after such meeting voting in favor of termination.
          “Code” means the Internal Revenue Code of 1986 and the Treasury
regulations thereunder, each as amended from time to time.
          “Disability” shall have the meaning set forth in a policy or policies
of long-term disability insurance, if any, the Company obtains for the benefit
of itself and/or its employees. If there is no definition of “disability”
applicable under any such policy or policies, if any, then the Executive shall
be considered disabled due to mental or physical impairment or disability,
despite reasonable accommodations by the Company and its Subsidiaries, to
perform his customary or other comparable duties with the Company or its
Subsidiaries immediately prior to such disability for a period of at least 120
consecutive days or for at least 180 non-consecutive days in any 12-month
period.
          “Fiscal Year” means the fiscal year of the Company and its
Subsidiaries.
          “Good Reason” means the occurrence, without the Executive’s written
consent, of one or more of the following events: (i) the Company reduces the
amount of Executive’s Base Salary, (ii) the Company requires that the Executive
relocate his principal place of employment to a site that is more than 50 miles
from the Company’s offices in New York City or if the Company changes the
location of its headquarters with the consent of Executive to a location that is
more than 50 miles from such location, (iii) the Company materially reduces the
Executive’s responsibilities or removes the Executive from the position of
Senior Vice President, Chief Financial Officer and Treasurer other than pursuant
to a termination of his employment for Cause, or upon the Executive’s death or
Disability, (iv) the failure or unreasonable delay of the Company to provide to
the Executive any of the payments or benefits contemplated hereby or (v) the
Company otherwise materially breaches the terms of this Agreement; provided that
no such event shall constitute Good Reason hereunder unless (a) the Executive
shall have given written notice to the Company of the Executive’s intent to
resign

10



--------------------------------------------------------------------------------



 



for Good Reason within 30 days after the Executive becomes aware of the
occurrence of any such event, which notice shall describe in reasonable detail
the event or events constitution the basis for the Executive’s intention to
resign for Good Reason and (b) such event or occurrence, if a breach susceptible
to cure, shall not have been cured or otherwise shall not have been resolved to
the Executive’s reasonable satisfaction, in each case within 30 days of the
Company’s receipt of such notice. In such case the Executive’s resignation shall
become effective on the 31st day after the Company’s receipt of the
aforementioned notice.
          “Noncompete Period” means the Employment Period and 24 months
thereafter; provided that, in the event, but only in the event, the Executive’s
employment hereunder is terminated by the Company without Cause or by the
Executive with Good Reason, “Noncompete Period” shall mean the Employment Period
and 12 months thereafter.
          “Nonsolicitation Period” means the Employment Period and 24 months
thereafter.
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or the United States of America any
other nation, any state or other political subdivision thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government.
          “Restricted Territories” means the United States and its territories
and possessions in which the Company engages in the Business as of the
Termination Date.
          “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association, or business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association, or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association,
or other business entity gains or losses or shall be or control any managing
director or general partner of such limited liability company, partnership,
association, or other business entity. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.
          “Termination Date” means the effective date of the Executive’s
termination of employment with the Company.
     2.2 Other Definitional Provisions.
     (a) Section references contained in this Agreement are references to
sections in this Agreement, unless otherwise specified. Each defined term used
in this Agreement has a comparable meaning when used in its plural or singular
form. Each gender-specific term used in this Agreement has a comparable meaning
whether used in a masculine, feminine or gender-neutral form.

11



--------------------------------------------------------------------------------



 



     (b) Whenever the term “including” (whether or not that term is followed by
the phrase “but not limited to” or “without limitation” or words of similar
effect) is used in this Agreement in connection with a listing of items within a
particular classification, that listing will be interpreted to be illustrative
only and will not be interpreted as a limitation on, or an exclusive listing of,
the items within that classification.
ARTICLE III
MISCELLANEOUS TERMS
     3.1 Defense of Claims. The Executive agrees that, during the Employment
Period, and for a period of six months after termination of the Executive’s
employment, upon request by the Company, the Executive shall reasonably
cooperate with the Company in connection with any matters the Executive worked
on during his employment with the Company and any related transitional matters.
In addition, during the Employment Period and thereafter, the Executive agrees
to reasonably cooperate with the Company in the defense of any claims or actions
that may be made by or against the Company that affect the Executive’s prior
areas of responsibility or involve matters about which the Executive has
knowledge, except if the Executive’s reasonable interests are adverse to the
Company in such claim or action and provided that after the Employment Period
such level of cooperation shall be reasonable and shall take due account of the
Executive’s work and personal commitments. The Company agrees to promptly
reimburse the Executive for all of the Executive’s reasonable travel and other
direct expenses incurred, or to be reasonably incurred, to comply with the
Executive’s obligations under this Section 3.1.
     3.2 Nondisparagement. The Executive agrees to refrain from (i) making,
directly or indirectly, any derogatory comments concerning the Company or its
Subsidiaries or any current or former officers, directors, employees or
shareholders thereof or (ii) taking any other action with respect to the Company
or its Subsidiaries which is reasonably expected to result, or does result in,
damage to the business or reputation of the Company, its Subsidiaries or any of
its current or former officers, directors, employees or shareholders. The
Company agrees to refrain from (i) making, directly or indirectly, any
derogatory comments concerning the Executive or (ii) taking any other action
with respect to the Executive which is reasonably expected to result, or does
result in, damage to the reputation of the Executive. Notwithstanding anything
to the contrary contained herein, nothing in this Agreement shall prohibit or
restrict either party from, truthfully and in good faith: (i) making any
disclosure of information required by law; (ii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by,
any federal regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or the Company’s or the Executive’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

12



--------------------------------------------------------------------------------



 



     3.3 Source of Payments. All payments provided under this Agreement, other
than payments made pursuant to a plan which provides otherwise and except as
otherwise provided herein, shall be paid in cash from the general funds of the
Company, and no special or separate fund shall be established, and no other
segregation of assets shall be made, to assure payment. The Executive shall have
no right, title or interest whatsoever in or to any investments which the
Company or its Subsidiaries may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.
     3.4 Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested), sent by reputable overnight courier
service (charges prepaid) or sent by facsimile (with receipt confirmed) to the
recipient at the address or facsimile number indicated below:
To the Company:
Aether Holdings, Inc.
1330 Avenue of the Americas, 40th Floor
New York, NY 10019
Telephone: (212) 277-1101
Telecopy: (212) 573-1160
Attention: Chief Executive Officer
With copies to:
Littman Krooks LLP
Telephone: (212) 490-2020
Telecopy: (202) 490-2990
Attention: Mitchell C. Littman, Esq.
To the Executive:
David B. Meister
c/o Aether Holdings, Inc.
1330 Avenue of the Americas, 40th Floor
New York, NY 10019
Telephone: (212) 277-1100
Telecopy: (212) 277-1160
or such other address or to the attention of such other Person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.
     3.5 Severability. Subject to the express provisions of Section 1.10
relating to certain specified changes, whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law

13



--------------------------------------------------------------------------------



 



or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or any other jurisdiction, but this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
     3.6 Complete Agreement. This Agreement embodies the complete agreement and
understanding among the Parties with regard to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, which may have related to the subject
matter hereof in any way. To the extent that this Agreement provides greater
benefits to the Executive than available under the Company’s employee handbook
or other corporate policies, then this Agreement shall prevail.
     3.7 Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     3.8 Assignment. Without the Executive’s consent, the Company may not assign
its rights and obligations under this Agreement except (i) to a “Successor” (as
defined below) or (ii) to an entity that is formed and controlled by the Company
or any of its Subsidiaries. This Agreement is personal to the Executive, and the
Executive shall not have the right to assign the Executive’s interest in this
Agreement, any rights under this Agreement or any duties imposed under this
Agreement, nor shall the Executive have the right to pledge, hypothecate,
transfer, assign or otherwise encumber the Executive’s right to receive any form
of compensation hereunder without the prior written consent of the Board. As
used in this Section 3.8, “Successor” shall include any Person that at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets of, or ownership interests in, the Company and
its Subsidiaries.
     3.9 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Company, the Executive, and their
respective heirs, successors and permitted assigns.
     3.10 Choice of Law. This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of New York. Any claim or controversy arising out of or in
connection with this Agreement, or the breach thereof, shall be adjudicated
exclusively by the Supreme Court, New York County, State of New York, or by a
federal court sitting in Manhattan in New York City, State of New York. The
parties hereto agree to the personal jurisdiction of such courts and agree to
accept process by regular mail in connection with any such dispute.
     3.11 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

14



--------------------------------------------------------------------------------



 



     3.12 Legal Fees and Court Costs. In the event that any action, suit or
other proceeding in law or in equity is brought to enforce the provisions of
this Agreement, and such action results in the award of a judgment for money
damages or in the granting of any injunction in favor of the Company, all
expenses (including reasonable attorneys’ fees) of the Company in such action,
suit or other proceeding shall be paid by the Executive. In the event that any
action, suit or other proceeding in law or in equity is brought to enforce the
provisions of this Agreement, and such action results in the award of a judgment
for money damages or in the granting of any injunction in favor of the
Executive, all expenses (including reasonable attorneys’ fees and travel
expenses) of the Executive in such action, suit or other proceeding shall be
paid by the Company.
     3.13 Remedies. Subject to the provisions of Section 3.1, each Party will be
entitled to enforce its rights under this Agreement specifically, to recover
damages and costs caused by any breach of any provision of this Agreement and to
exercise all other rights existing in its favor. Nothing herein shall prohibit
any arbitrator or judicial authority from awarding attorneys’ fees or costs to a
prevailing Party in any arbitration or other proceeding to the extent that such
arbitrator or authority may lawfully do so.
     3.14 Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and the Executive,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.
     3.15 Third Party Beneficiaries. This Agreement will not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns and other than, in the event of the Executive’s
death, his estate, to which all of Executive’s rights and remedies set forth
herein shall accrue
     3.16 The Executive’s Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other Person (or other agreement
with any other person containing a restriction on the Executive’s right to do
business or obligating him to do business with any other Person on a priority or
preferential basis), (c) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms and (d) upon the execution
and delivery of this Agreement by the Company, Executive shall not be in
violation of clause (i) set forth in the definition of Cause and shall not be
disabled.
     3.17 Amendment to Comply with Section 409A of the Code. To the extent that
this Agreement or any part thereof is deemed to be a nonqualified deferred
compensation plan subject to Section 409A of the Code and the Treasury
Regulations (including proposed regulations) and guidance promulgated
thereunder, (a) the provisions of this Agreement shall be interpreted in a
manner to the maximum extent possible to comply in good faith with Code
Section 409A and (b) the parties hereto agree to amend this Agreement for
purposes of complying with Code Section 409A promptly upon issuance of any
Treasury regulations or

15



--------------------------------------------------------------------------------



 



guidance thereunder, provided, that any such amendment shall not materially
change the present value of the benefits payable to the Executive hereunder or
otherwise materially adversely affect the Executive, the Company, or any
affiliate of the Company, without the consent of such party.
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as
of the date first written above.

            AETHER HOLDINGS, INC.
      By:   /s/ Robert W. D’Loren        Name:   Robert W. D’Loren       
Title:   Chief Executive Officer        /s/ David B. Meister      DAVID B.
MEISTER                 





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE
I, David Meister, on behalf of myself and my heirs, successors and assigns, in
consideration of the performance by Aether Holdings, Inc., Inc., a Delaware
corporation (together with its Subsidiaries, the “Company”), of its material
obligations under the Employment Agreement, dated as of September 12, 2006 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company, its Affiliates, each such Person’s respective successors and assigns
and each of the foregoing Persons’ respective present and former directors,
officers, partners, stockholders, members, managers, agents, representatives,
employees (and each such Person’s respective successors and assigns)
(collectively, the “Released Parties”) to the extent provided below.
1. I understand that any payments or benefits paid or granted to me under
Section 1.4(b) of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 1.4(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.
2. I knowingly and voluntarily release and forever discharge the Company and the
other Released Parties from any and all claims, controversies, actions, causes
of action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date of this General Release),
whether under the laws of the United States or another jurisdiction and whether
known or unknown, suspected or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, have or may have, which arise out of or are connected
with my employment with, or my separation from, the Company (including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress, or
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”); provided, however, that nothing contained
in this General Release shall apply to, or release the Company from, (i) any
obligation of the Company contained in the Agreement to be performed after the
date hereof or (ii) any vested or accrued benefits pursuant to any employee
benefit plan, program or policy of the Company.





--------------------------------------------------------------------------------



 



3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.
4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I covenant that I shall not directly or indirectly, commence,
maintain or prosecute or sue any of the Released Persons either affirmatively or
by way of cross-complaint, indemnity claim, defense or counterclaim or in any
other manner or at all on any Claim covered by this General Release. I further
agree that in the event I should bring a Claim seeking damages against the
Company, or in the event I should seek to recover against the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.
6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
7. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.
8. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc. or any other
self-regulatory organization or governmental entity.
9. Without limitation of any provision of the Agreement, I hereby expressly
re-affirm my obligations under Sections 1.5, 1.6, 1.8, 1.8, 1.10 and 3.1.





--------------------------------------------------------------------------------



 



10. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     “Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.
     “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(a) I HAVE READ IT CAREFULLY;
(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE AGREEMENT AND THIS
RELEASE) BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;





--------------------------------------------------------------------------------



 



(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON ___, ___TO CONSIDER IT AND THE CHANGES MADE
SINCE THE ___, ___VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART
THE REQUIRED 21-DAY PERIOD;
(f) THE CHANGES TO THE AGREEMENT SINCE ___, ___EITHER ARE NOT MATERIAL OR WERE
MADE AT MY REQUEST.
(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT;
(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
David B. Meister
DATE: ___________ __, ______

